iDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
1.	Claims 1-30 are pending and under examination in the instant office action.

Information Disclosure Statement
2.	The information disclosure statement (IDSs) filed 09/03/2020, 12/10/2020, 01/29/2021, 09/17/2021, 01/05/2022 and 03/17/2022 have been considered and the references therein are of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


3.	Claims 1-11, 13, 15, 18-20 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-25 and 30 of U.S. Patent No. 10,821,185. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims are directed to an otic pharmaceutical formulation comprising a therapeutic agent and triglycerides comprising medium chain fatty acids, wherein the triglycerides are present in an amount sufficient to stabilize the therapeutic agent, and wherein the formulation comprises at least about 50% by weight of the triglycerides. The patented ‘185 claims further limitations that are identical to those of the instant claims, such as with respect to the medium chain fatty acids, percentages of agents within the formulation, presence and type of viscosity modulating agents, type of therapeutic agent (gacyclidine), and other properties of the formulation. Further, the patented claims recite a method for treating an otic disease comprising administering the pharmaceutical formulation of the claims. The patented claims thus anticipate or render obvious the presently recited invention of claims 1-11, 13, 15, 18-20 and 23-30.

4.	Claims 1-20 and 23-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-25 and 30 of U.S. Patent No. 10,821,185 in view of Lebel et al. (US 2017/0216439 A1; listed on 09/03/2020 IDS). 
The reasons why the claims of the ‘185 patent teach or render obvious the presently recited invention of claims 1-11, 13, 15, 18-20 and 23-30 is discussed above. And while the patented claims recite that the formulation may comprise one or more viscosity modulating agents, including silicon dioxide, povidone, carbomer, poloxamer, or combinations thereof, the patented claims do not recite that the formulation 
Lebel et al. teach otic formulations that may include one or more viscosity modulating agents such as silicon dioxide, poloxamers, povidone, carbomers, or combinations thereof (see [0035], [0044] and [0211]). Lebel discloses that low viscosity otic agent compositions having a viscosity of about 100 cP to about 10,000 cP (which is within both the viscosity range of the present claims and the patented ‘185 claims of about 10 cP to about 10,000 cP) may contain viscosity modulating agents at a range of from about 1% to about 10% (see [0192]). If higher viscosity is desired, then such compositions may contain from about 10% to about 21% of a viscosity modulating agent (see [0193]). Hence, Lebel teaches the inclusion of viscosity modulating agents at ranges that fall within the presently claimed range of between about 0.01% to about 20%.
Therefore, it would have been obvious to have included the viscosity modifying agents of the patented claims at a range of between about 1% to about 20% as taught by Lebel et al., and thereby arrive at the presently claimed invention.  The skilled artisan would have recognized that the percentage of added viscosity modulating agent will, as their name states, alter the final viscosity of the formulation, and therefore the artisan would have adjusted the percentage of these agents according to the final viscosity that is desired and/or optimal for therapeutic use. Such would amount to the combination and use of known agents according to known techniques to yield predictable results.

5.	Claims 1-11, 13, 15 and 18-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 17-25 and 30 of U.S. Patent No. 10,821,185 in view of Lichter et al. (US 2009/0306225 A1; listed on 09/03/2020 IDS). 
	The reasons why the claims of the ‘185 patent teach or render obvious the presently recited invention of claims 1-11, 13, 15, 18-20 and 23-30 is discussed above. And while the patented claims state that the therapeutic agent of the otic pharmaceutical composition is an NMDA receptor antagonist, the patented claims do not recite that the therapeutic agent is a neurotrophic factor, such as brain-derived neurotrophic factor (BDNF) or neurotrophin-3 (NT-3), as in claims 21-22.
Lichter et al. teach otic compositions comprising a therapeutic agent for use in the treatment of ear disease. In addition to glutamate modulators such as an NMDA receptor antagonist to be used as a therapeutic agent within the disclosed otic compositions (see, for example, [0396]), Lichter teaches that therapeutic agents can include neuroprotective agents or growth factors, such as BDNF or NT-3, among other therapeutic agents and growth factors (see [0323] and [0463]-[0473]).
	Accordingly, it would have been obvious to have substituted and/or included a neurotrophic growth factor such as BDNF or NT-3, as taught by Lichter, in the otic composition of the patented claims and thereby arrive at the presently claimed invention. Lichter teaches that both NMDA receptor antagonists and neurotrophic growth factors may be used in the treatment of various otic diseases or conditions, including the same ones listed in the present claims (see, for instance, [0312]-[0318]) and therefore the inclusion of any one or more of the disclosed therapeutic agents would have been obvious and predictable because they are taught to be functionally equivalent agents. Such would amount to the simple substitution of one know functionally equivalent therapeutic agent for another to obtain a predictable result: an otic pharmaceutical composition comprising a therapeutic agent.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 2, 4 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The term “narrow gauge” in claim 4 (as in a “narrow gauge needle”) is a relative term which renders the claim indefinite. The term “narrow gauge” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Paragraph [00902] indicates, for example, that the needle gauge may be standard, narrow, or wider than 18 gauge, and goes on to list embodiments and ranges of needle gauges wider than 18 gauge. However, this disclosure in no way defines the scope of a “narrow gauge needle” as claimed, and therefore the metes and bounds of this limitation are indefinite.
Furthermore, given that the term “narrow” is a relative term, the recitation in claim 4 that the triglycerides are present in an amount “sufficient to allow delivery of the formulation via a narrow gauge needle” further renders the claim indefinite because it is unclear what amount would be sufficient and, indeed, what the metes and bounds of “sufficient” are with respect to the delivery via a “narrow” gauge needle.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 26 recites the broad recitation “substantially free of water”, and the claim also recites “free of water” which is the narrower statement of the range/limitation. The claim(s) are .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-12, 15, 17, 19-20, 23-26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mertin et al. (US 2009/0011045 A1; listed on 09/03/2020 IDS).
	Mertin et al. teach a pharmaceutical composition for administration of a medicament to the ear (see [0001]). The composition comprises a therapeutic agent, such as an anti-infective agent, in a liquid base (see [0013]-[0016]). The liquid base is an oily base, and is preferably medium-chain triglycerides (triglycerides containing saturated fatty acids, preferably octanoic and decanoic acid) (see [0072]), and is employed in a proportion of about 72% to 99.9% by weight (see [0072] and [0075]). Such teachings are therefore directly on point to the otic pharmaceutical formulation of claims 1, 6 and 7 with respect to the triglycerides, medium chain fatty acids and percentage by weight (at least about 50%, between about 50-99.99%) of the triglycerides in the formulation.
	Regarding claim 2, Mertin teaches that the composition is not flung out of the ear even when the head is shaken (see abstract, [0001] and [0080]), which is indicative that the amount of triglycerides are sufficient to provide sufficient retention time in the ear.
	Regarding claims 3 and 4, given that Mertin teaches an otic formulation comprising an amount of triglycerides that falls directly within the presently claimed ranges of about 50-99.99% by weight, the compositions disclosed by Mertin would thus 
	Regarding claim 5, Mertin teaches that both natural (animal or vegetable), synthetic and semi-synthetic oils or fats can be used (see [0072]), which are sources inherently containing glycerol and medium chain fatty acids from which Mertin’s medium chain triglycerides would be derived.
	With respect to claim 8-12 and 17, Mertin discloses that the formulation may also include thickeners (i.e., viscosity modulating agents) in a proportion of 0.1-10% by weight (see [0079]). The thickeners may include polyvinylpyrrolidone (i.e., povidone), or silicon dioxide (see [0077]).  
	Regarding claim 15,  Mertin indicates that the formulations can further contain additional additives, such as wetting agents or emulsifiers such as poloxamers (see [0082] and [0085]).
With respect to claims 19-20 and 23, Mertin, for instance, teaches a formulation containing 0.1% dexamethasone (a corticosteroid), 0.3% pradofloxacin (an antibiotic, i.e., an antimicrobial agent), 1.0% clotrimazole (an antifungal, i.e., an antimicrobial agent) (1.4% by weight total of therapeutic agents), and 1.8% silicon dioxide in an oily base of medium-chain triglycerides (MCTs) (making up 96.8% of the formulation by weight) is taught at Example 3, which addresses multiple limitations of several presently pending claims.
	Regarding claims 24-25, it is noted that the recited limitations of wherein “the retention time in the ear is at least 1 day” and “the therapeutic agent is released from the formulation for a period of at least one day” are properties associated with the intended use of the claimed formulation. Given that Mertin teaches a formulation containing the same agents and percentages of agents presently recited, the otic formulations of Mertin would be expected to inherently be retained in the ear for at least one day and the therapeutic agent contained therein would be released for a period of at least one day as claimed, absent evidence to the contrary.
	Regarding claim 26, Mertin indicates that the formulations can also comprise cosolvents, such as in a proportion of from 0.1 to 40% by weight, such as ethanol (i.e., a 
	Finally, regarding claims 28-30, Mertin discloses that the formulations are for treating diseases of the ear in humans or animals (see claim 1 at p. 7), such as inflammation of the external auditory canals (otitis externa) (see [0002]). Mertin teaches that the formulations can be administered into the ear of an animal and should become well dispersed in the auditory canal after it has been administered (see [0096]).

8.	Claim(s) 1-10, 17-19, 23-26 and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (WO 2008/039472 A2; listed on 09/03/2020 IDS), as evidenced by MIGLYOL® 812 N Technical Data Sheet (IOI Oleochemical, IOI Oleo Gmbh Pharma, 04/2017, retrieved from internet 03/2022).
	Gao et al. teach an liquid composition comprising a therapeutic agent (an antimicrobial agent) and medium chain triglycerides, wherein the triglycerides can be about 50% to about 99% (w/v), about 75% to about 99% (w/v), about 85% to about 99% (w/v), or about 95% to about 99% (w/v) of the composition (see [0006]-[0008] and [0046]), which is directly on point to present claims 1, 7 and 19. Gao teaches that the composition can be used to treat otitis media, which is an infection or inflammation of the middle ear (see [0066]), which meets the limitation of an “otic” formulation in claim 1, and the intended use limitations of present claims 28-29). Gao also teaches the therapeutic administration of the composition for the treatment of microbial infection in a subject (see [0058]), such as a subject having an infection of the ear (see [0066]), which addresses instant claim 30.
	Given that Gao teaches an otic composition having the same percentage by weight of triglycerides as presently claimed, such a composition would be expected to inherently be sufficient to provide sufficient retention time in the ear (claim 2), to provide sustained release of the therapeutic agent (claim 3), and to allow delivery of the composition via a narrow gauge needle (claim 4) as presently claimed.
8 to about C10 (see [0042]), which is on point to the different medium chain fatty acids recited in claim 6, which range from C6 to C12. Several commercially available MCT formulations are provided at [0042], such as MIGLYOL®.  According to the MIGLYOL® 812 N technical data sheet (TDS), the product is a triglyceride ester of saturated coconut/palm kernel oil derived caprylic and capric fatty acids and plant-derived glycerol, which addresses present claim 5. The MIGLYOL® TDS indicates that the product has a viscosity of about 25-33 mPa·s, which is equivalent to 25-33 cP (1 mPa·s = 1 cP), and thus addresses present claim 18.
 	Gao further teaches that the composition can also comprise a pharmaceutically acceptable excipient other than the triglycerides (see [0052]), such as dried silicon dioxide or colloidal silicon dioxide (see [0054]). The addition of silicon dioxide thus addresses the at least one viscosity modulating agent as in present claims 8-10. Gao discloses a composition that comprises between 1-3% by weight of silicon dioxide and/or silicon dioxide-containing compounds (see Figs. 1A, 1B and 1C), which falls within the range recited in present claim 17.
	Regarding claim 23, Gao teaches that the composition comprises about 3% by weight of the antibiotic (i.e., the antimicrobial agent; the therapeutic agent) (see Figs. 1A-C), which falls within the range of about 0.01% to about 20% by weight recited in the claim.
Regarding claims 24-25, it is noted that the recited limitations of wherein “the retention time in the ear is at least 1 day” and “the therapeutic agent is released from the formulation for a period of at least one day” are properties associated with the intended use of the claimed formulation. Given that Gao teaches a formulation containing the same agents and percentages of agents presently recited, the otic formulations of Gao would be expected to inherently be retained in the ear for at least one day and the therapeutic agent contained therein would be released for a period of at least one day as claimed, absent evidence to the contrary.

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1-10, 15-20, 23-26 and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (WO 2008/039472 A2; listed on 09/03/2020 IDS) in view of Campbell et al. (US 2008/0318918 A1).
	The reasons why the teachings of Gao et al. teach the invention of present claims 1-10, 17-19, 23-26 and 28-30 is discussed above. In particular, Gao teaches an otic formulation comprising an antibiotic in a triglyceride liquid composition, wherein the triglycerides are medium chain fatty acids. Gao teaches that the formulation may be used in the treatment of, for example, otitis media, and the antibiotic may be a penicillin (such as amoxicillin), a cephalosporin, or a carbapenem (see claims 2, 3 and 9 at p. 23). However, Gao does not teach that the antibiotic is ciprofloxacin (which is a quinolone antibiotic), as in claim 20. And while Gao teaches that the composition may comprise silicon dioxide, the reference does not teach that the composition may further poloxamer (as in claim 15), comprising between about 0.01% to about 20% by weight of the poloxamer (claim 16).
Campbell et al. disclose compositions for treating otitis media comprising a medicament (an antibiotic) and a nonionic polymer surfactant, which when applied to the tympanic membrane, can facilitate the transport of the medicament across the membrane and into the middle ear (see [0007] and [0010]). The nonionic polymer surfactant can be a poloxamer (see [0010]) and is present in a range from 0.01% to 10% w/w (see [0011]), which is on point to the limitations of present claims 15 and 16. Campbell teaches various antibiotics that can be used as the medicament at [0016], and indicates that ciprofloxacin is a preferred antibiotic. Further, Campbell teaches that broad spectrum antibiotics such as amoxicillin and ciprofloxacin are especially preferred for use in treating middle ear infections, especially in persons in whom an antibiotic-resistant infection is suspected (see [0017]). Campbell discloses that medicaments are present in the composition at a concentration between 0.1 and 10% by weight (see [0020]), which is on point to the range recited in present claim 23.
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted ciprofloxacin, as taught by Campbell, for amoxicillin as taught by Gao, and thereby arrive at the otic formulation of present claim 20. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the simple substitution of one known functional equivalent for another (i.e., one known broad spectrum antibiotic for another, as taught by Campbell) to yield a predictable outcome. 
	It also would have been obvious to have included a poloxamer, as taught by Campbell, in the otic formulation of Gao and thereby arrive at the presently claimed invention. Given the teachings of Campbell, the artisan would have been motivated to have included a poloxamer in the composition because Campbell teaches that such a nonionic surfactant can facilitate the transport of therapeutic agents across the ear’s tympanic membrane, which would be necessary for the treatment of middle ear infections. And given the well-understood, routine and conventional use of such agents in pharmaceutical compositions, the inclusion of a poloxamer in the otic formulation of Gao would reasonably be expected to be successfully produced and used in the treatment of ear infections. Accordingly, the combined teachings of the prior art references render obvious the invention of present claims 1-10, 15-20, 23-26 and 28-30. 
s 1-20 and 23-30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mertin et al. (US 2009/0011045 A1; listed on 09/03/2020 IDS) in view of Lebel et al. (US 2017/0216439 A1; listed on 09/03/2020 IDS).
	The reasons why the teachings of Mertin et al. teach the invention of present claims 1-12, 15, 17, 19-20, 23-26 and 28-30 is discussed above. And while Mertin teaches an otic formulation that may comprise additional viscosity modulating agents such as silicon dioxide or povidone in a proportion of 0.1-10% by weight (see [0077] and [0079]), or emulsifiers such as poloxamer (see [0082] and [0085]), Mertin do not recite that the formulation comprises between about 0.01% to about 20% by weight of the poloxamer, as in present claim 16, or that the composition comprises a carbomer at a proportion of about  0.01% to about 20% by weight, as in present claims 13-14. Mertin also does teach that the formulation has a viscosity between about 10 cP to about 10,000 cP as in claim 18, or that the formulation further comprises a drug delivery device selected rom a needle and syringe, a pump, a microinjection device, a wick, a spongy material and combinations thereof, as in claim 27.
Lebel et al. teach otic formulations which are free or substantially free of alcohols, propylene glycol and cyclohexane (see [0035]), which is on point to present claim 26.  Lebel indicates that the formulations can be used to ameliorate disorders such as otalgia, tinnitus, vertigo, ear fullness, ear pruritus, otitis externa and hearing loss (see [0096]). The formulations may include one or more viscosity modulating agents such as silicon dioxide, poloxamers, povidone, carbomers, or combinations thereof (see [0035], [0044] and [0211]). Lebel discloses that low viscosity otic agent compositions having a viscosity of about 100 cP to about 10,000 cP may contain viscosity modulating agents at a range of from about 1% to about 10% (see [0192]). If higher viscosity is desired, then such compositions may contain from about 10% to about 21% of a viscosity modulating agent (see [0193]). Hence, Lebel teaches the inclusion of viscosity modulating agents at ranges that fall within the presently claimed range of between about 0.01% to about 20%. 
Additionally, Lebel teaches drug delivery devices to deliver such formulations, which may include a syringe and/or needle or a pump (see [0100]). Lebel further discloses that controlled release formulations minimize the need for repeated treatment 
Therefore, it would have been obvious to one of ordinary skill in the art to have included one or more viscosity modifying agents at a range of between about 1% to about 20% as taught by Lebel et al., in the otic formulation of Mertin and thereby arrive at the presently claimed invention.  It similarly would have been obvious to have included a delivery device, such as a needle and syringe or a pump as taught by Lebel, to administer the composition of Mertin and thereby arrive at the present invention of claim 27. The skilled artisan would have recognized that the percentage of added viscosity modulating agent will, as their name states, alter the final viscosity of the formulation, and therefore the artisan would have adjusted the percentage of these agents according to the final viscosity that is desired and/or optimal for therapeutic use as taught by Lebel. Similarly, the artisan would have recognized the need to use a delivery device to administer the therapeutic composition for treatment of ear diseases and conditions, because such devices are well-understood and routinely and conventionally used in clinical applications. As such, the formulations and delivery devices of the claims would have been obvious and predictable. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. Such would amount to the combination and use of known agents and devices according to known techniques to yield predictable results.

Conclusion
11.	No claims are allowed.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly A. Ballard whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649